        Case 1:20-cv-03010-APM Document 42-1 Filed 11/17/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




UNITED STATES OF AMERICA, et al.

                      Plaintiffs,

       v.                                               Civil Action No. 1:20-cv-3010 (APM)

GOOGLE LLC,

                      Defendant.




    Declaration of Michael E. Kipling in Support of Motion for Admission Pro Hac Vice

       I, MICHAEL E. KIPLING, declare as follows:

       1.      I am counsel for Non-Party Petitioner T-Mobile USA, Inc., in the above-captioned

action. I have personal knowledge of the facts set forth in this Declaration, and if called as a

witness, I could and would testify competently to these facts under oath.

       2.      My full name is Michael E. Kipling.

       3.      I am an attorney with the law firm of WalterKipling PLLC. My office address is

5608 17th Ave. NW #735, Seattle, WA 98107-5232. My telephone number is (206) 545-0346.

       4.      I have been admitted to the Washington State Bar (#7677), and I am a member in

good standing of that bar.

       5.      I have never been disciplined by any bar.

       6.      In the last two years, I have not been admitted pro hac vice in this Court.
       Case 1:20-cv-03010-APM Document 42-1 Filed 11/17/20 Page 2 of 2




       7.     I do not engage in the practice of law from an office located in the District of

Columbia.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on this

17th day of November, 2020 in Seattle, Washington.



                                                    /s/ Michael E. Kipling
                                                    Michael E. Kipling




                                                2
